Case 9:19-cv-80437-RLR Document 10 Entered on FLSD Docket 04/18/2019 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION


  HOWARD COHAN
                                                               Case No.19-cv-80437-RLR
            Plaintiff,

  vs.

  PUBLIX SUPER MARKETS, INC.
  A Florida Profit Corporation
  d/b/a Publix

            Defendant
                                          /

                            DEFENDANT PUBLIX SUPER MARKETS, INC’S
                                REQUEST FOR JUDICIAL NOTICE


            Defendant, Publix Super Markets, Inc. (“Publix”), pursuant Federal Rule of Evidence

  201(b) hereby requests that the Court take judicial notice of the following documents filed in the

  related case: Association for Disabled Americans, Inc. et. al. v. Publix Super Markets, Inc. No.

  98 - 917 - RNS, (“Publix Class Action”):

   Exhibit        Doc. No.     Document

        A           230-1      Consent Decree (6/29/2011)

        B            231       Order Granting Motion to Modify/Extend Consent Decree (7/25/2011)

        C            246       Order Granting Joint Motion to Extend Consent Decree (3/5/218)




  702489998 v1
Case 9:19-cv-80437-RLR Document 10 Entered on FLSD Docket 04/18/2019 Page 2 of 2



  Dated: April 18, 2019                              Respectfully Submitted,


                                                      K&L GATES LLP

                                                     /s/ Carol C. Lumpkin
                                                     Carol C. Lumpkin,
                                                     carol.lumpkin@klgates.com
                                                     Fla. Bar. No. 797448
                                                     Stephanie N. Moot
                                                     stephanie.moot@klgates.com
                                                     Fla Bar No. 30377
                                                     Hayden P. O’Byrne
                                                     Hayden.obyrne@klgates.com
                                                     Fla. Bar. No. 60024

                                                     200 S. Biscayne Boulevard, Suite 3900
                                                     Miami, FL 33131
                                                     Phone: (305) 539-3300
                                                     Fax: (305) 358-7095
                                                     Attorneys for Def. Publix Supermarkets,
                                                     Inc.




                                 CERTIFICATE OF SERVICE


         I HEREBY CERTIFY, that on April 18, 2019, the foregoing document was filed with the

  Court’s CM/ECF system, which will send electronic notice to all counsel of record.



                                                     /s/ Hayden P. O’Byrne
                                                     Hayden P. O’Byrne




                                                 2
